DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

November 20, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Release of State Medicaid Director Letter on Essential Health Benefit Provision

Today the Centers for Medicare & Medicaid Services released a group of rules that will help states
continue their work under the Affordable Care Act preparing for the implementation of Affordable
Insurance Exchanges and the coverage changes that will become effective in January 2014. Among
the rules released today is a proposed rule that provides guidance on the Essential Health Benefits
that will be provided to individuals receiving coverage through the Exchange.
In coordination, the Center for Medicaid and CHIP Services has released a letter to State Medicaid
Directors to provide guidance to states on the use of “benchmark” or Alternative Benefit Plans for the
new eligibility group of low-income adults and the relationship between Alternative Benefit Plans
and Essential Health Benefits. The State Medicaid Director letter also provides information about
how existing Medicaid law interacts with Alternative Benefit Plans and highlights areas where
CMCS intends to do future rulemaking regarding the application of Essential Health Benefits to
Medicaid. We expect the proposed regulation on Essential Health Benefits in Medicaid will be
published shortly.
We look forward to engaging states and other stakeholders as we move closer to implementation of
the Medicaid expansion in 2014. We will be scheduling webinars to review this guidance;
information about the webinars will be provided soon. For additional information, please contact
Barbara Edwards, Director of the Disabled and Elderly Health Programs Group at
barbara.edwards@cms.hhs.gov.
The proposed rule on Essential Health Benefits in the individual and small group markets can be
found at the following link: http://www.ofr.gov/inspection.aspx
The State Medicaid Director letter can be found at the following link:
http://www.medicaid.gov/Federal-Policy-Guidance/Federal-Policy-Guidance.html

